808 F.2d 836Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary TEAGUE, Plaintiff-Appellant,v.John PATSEAVOURAS;  Earl D. Beshears;  Charles M. Creecy,Defendants-Appellees.
No. 86-7676.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided Dec. 12, 1986.

Before HALL and WILKINS, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Gary Teague, appellant pro se.
PER CURIAM:


1
Gary Teague, a North Carolina inmate, appeals the order of the district court dismissing his claim under 42 U.S.C. Sec. 1983 for failure to pay a partial filing fee.


2
The district court determined that, during the six months prior to the filing of his claim, Teague received income in the sum of $405.  Accordingly, the district court directed Teague to submit the full filing fee of $60.  This fee was subsequently reduced to $14.75 and ordered to be paid within thirty days.  This amount was substantially less than fifteen percent of the money deposited in Teague's prison account over the preceding six months.  Upon Teague's failure to pay the $14.75, the district court dismissed the case.


3
As the fee assessment procedure followed by the district court comported with the system approved in Evans v. Croom, 650 F.2d 521 (4th Cir.), cert. denied, 454 U.S. 1153 (1982), we deny leave to proceed in forma pauperis, and dismiss the appeal.  We note that, because the dismissal below was without prejudice, Teague may refile his complaint upon payment of any new fee imposed.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument.


4
DISMISSED.